 suspensions to Tamara Broten, Debra Postle, and Betty Ol-son "in reprisal for ...participation on or about July 7.1978. in a concerted temporary work stoppage at the Re-spondent's place of business to protest the results of a newjob evaluation program."2The case was heard in Rice Lake.Wisconsin. on December 14, 1978.The basic facts are not in dispute. Respondent's answeradmits that it is engaged in the manufacture of fabthricatedaluminum window and door screens, that its principal placeof business is located at Rice Lake. Wisconsin, and that it isan employer engaged in commerce within the meaning ofthe Act.' Respondent admits that the following are supervi-sors within the meaning of the Act: William C('utter. divi-sion manager: Mary Menz. employee relations manager(erroneously designated personnel manager in the com-plaint): Robert Levan. quality control manager: DonaldLang. plant superintendent (erroneously designated plantsupervisor in the complaint); Anita Berg. finals departmentsupervisor: and Harriet Gleason. supervisor. Further, Re-spondent admits issuing the written warning and suspen-sions to Broten, Postle, and Olson as "legal and proper dis-ciplinary actions" but not as "acts of reprisal." ThusRespondent denies that there was any violation of Section8(a)( ) of the Act as alleged. Respondent also raised a pro-cedural issue at the hearing--repeated in its brief that willbe dealt with first.Sufficiency of the ComplaintAmsco, A Division of Nichols-Homeshield, Inc. andInternational Association of Machinists and Aero-space Workers, AFL-CIO. C'ase 18 ('A 5915July 17, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANI) TRUI.tSDAI On March 27, 1979, Administrative Law JudgeHarold A. Kennedy issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting briefPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Relations Board has delegated its authority inthis proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brietand has decided to affirm the rulings, findings,2andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Amsco, A Division ofNichols-Homeshield, Inc., Rice Lake, Wisconsin, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.I Respondent has requested oral argument. This request is hereby deniedas the record, exceptions, and bnef adequacy present the issues and posi-tions of the parties.2 Respondent has excepted to the Administrative Law Judge's apparentlyinadvertent omission of the word "due" before the word "process" in the firstquotation of statements made by Respondent's attorney at the hearing ap-pearing in the second paragraph of the section entitled "Sufficiency of theComplaint" in the Administrative Law Judge's Decision. Although we findmerit to this exception, this finding does not affect the results herein.DECISIONHAROLD A. KENNEDY, Administrative Law Judge: Basedon a charge filed by the International Association of Ma-chinists and Aerospace Workers, AFL-CIO (Union),' theRegional Director for Region 18 of the National Labor Re-lations Board issued a complaint alleging that Respondent,Amsco, A Division of Nichols-Homeshield, Inc., interferedwith, restrained, and coerced its employees in the exerciseof rights guaranteed in Section 7 of the National LaborRelations Act, as amended, by issuing written warnings andI The original charge was filed on July 27. 1978. Amended charges werefiled on August 25 and September 25, 1978.At the hearing Respondent moved for dismissal of thecomplaint on the basis that it fails to state a cause of action.Respondent has renewed its motion in its brief. Respondentcontends that the complaint is deficient because it omits theword "protected." According to Respondent. the complaintchallenges concerted activity but not protected concertedactivity. Respondent's motion is without merit. Both para-graph 4 and 5 of the complaint allege that Respondent'sconduct has interfered with "the exercise of rights guaran-teed in Section 7 of the Act"--obviously putting in issueprotected concerted rights of Respondent's employees.When I declined to dismiss the case at the hearing coun-sel for Respondent claimed that Respondent was not onnotice of what might be considered protected activity underthe complaint, even though paragraph 4 specifically allegesthat Tamara Broten, Debra Postle, and Betty Olson were.on or about July II or 12, issued warnings and suspendedin reprisal for participating in a concerted temporary workstoppage to protest the results of a job evaluation program.The names of the supervisors that allegedly issued suchwarnings and suspensions were set forth in the complaint.Counsel for Respondent indicated that they would leave the2 The warnings and suspensions of Broien and Postle were allegedly issuedon or about July 11, 1978, by Quality Control Manager Robert Levan andSupervisor Harriet Gleason, admitted supervisors of Respondent. Olson'swarning and suspension were allegedly issued on or about July 12, 1978, byDonald Lang. an admitted supervisor of Respondent. Respondent's answerstates that Lang is plant superintendent, not plant supervisor as the com-plaint alleges.I Respondent does not dispute the allegations of the complaint that averthat in 1977 Respondent shipped products out of State valued in excess of$50.000. and that in 1977 it received materials from outside the State valuedin excess of $50,000.243 NLRB No. 102A M SCO509 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhearing and not participate further in the hearing on thebasis that to remain "would not aid in the guarantee to ourclient his right to process." The General Counsel's attorneysummarized the evidence he intended to offer, and I thenindicated to Respondent's counsel that if they remained atthe hearing I would consider at the close of the GeneralCounsel's case-in-chief a motion from Respondent to deferthe presentation of defense evidence at a later time "in theevent ... anything comes up ... to indicate that they] werenot sufficiently apprised of." Counsel for Respondent, nev-ertheless, chose to leave the hearing before hearing theGeneral Counsel's evidence.' The General Counsel's attor-ney called one of Respondent's attorneys, Gordon Gill. tothe stand to identify an affidavit which he had signed onAugust 17, 1978. The General Counsel's attorney explainedthe reason for offering the affidavit as follows:The only reason I am presenting it, to show that thecompany had sufficient notice of the incidents involvedin this case. I think the complaint alone is sufficient,but I am going to show further that they had sufficientnotice, and I am introducing it for that purpose alone.Examination of the affidavit (G.C. Exh. 2) discloses thatRespondent's attorney, Gordon Gill, was aware "of the em-ployee protest over the job evaluation program sometimethat Friday, July 7." According to the affidavit he visitedthe plant on July 10 and was briefed by Menz and Cutterwho reported that Tammy Broten and Debbie Postle wereresponsible for the protest. He spoke with Supervisor AnitaBerg who reported that Betty Olson as well as Broten andPostle had encouraged employees to join in the work stop-page. According to the affidavit, Berg also reported to Gillon a meeting she had with those employees on the day ofthe protest. Gordon Gill also reported interviewing QualityControl Manager Bob Levan, Plant Production ManagerLang, Supervisor "Angel" Gleason, and some employeewitnesses. Gill's affidavit recites that he reviewed certainpersonnel records and recommended personnel action to betaken with respect to Broten, Postle, and Olson.Having considered the pleadings filed, Gordon Gill's affi-davit, and the entire record, including the testimony of thewitnesses, I find Respondent's motion to dismiss to be with-out merit. Counsel for Respondent was fully apprised of thecharges well before the date of the hearing. Accordingly,Respondent's motion to dismiss is denied.Respondent requests, in the alternative, that the case bereopened so it can "defend against matters raised at thishearing which were a surprise to Respondent." Respondenthas provided no basis for reopening, and this request is alsodenied.5Respondent was clearly on notice of the chargeswell before the hearing, and there is no showing that Re-spondent was misled in any way.I When counsel for Respondent left the hearing room, I said "good bye,"but the transcript incorrectly reads "good boy." The transcript is herewithcorrected in this respect.It should be noted that at one point Respondent's counsel indicated awillingness to appear again within 2 months or possibly 6 weeks if the entirecase would be postponed.5 As Respondent's counsel states in its brief, I indicated that I would giveconsideration to reopening of the proceeding even after they had an opportu-nity to read the transcript of the General Counsel's witnesses, but the briefprovides no adequate basis for doing so.Findings on the ChargesIn Polytech, Incorporated, 195 NLRB 695 (1972), five em-ployees were given 2-day suspensions for refusing, for thefirst time, to perform overtime work requested of them bytheir employer. The Board said [at 6961:In determining whether or not the above-describedwork stoppage was a protected concerted activity, weare guided, in the main, by the decision of the SupremeCourt in N.L.R.B. v. Washington Aluminum Co., 370U.S. 9. That decision held that when a group of urrep-resented employees spontaneously ceased work afterreporting to their jobs because of unsatisfactory condi-tion in the plant, their concerted action was entitled tothe Act's protection-and this even though the stop-page occurred without any advance notice to the em-ployer and there had been no prior demand for achange in the prevailing working conditions.In a case arising [citing First National Bank ofOmaha, 171 NLRB No. 152, enfd. 413 F.2d 921 (C.A.8)1 subsequently, the Board held, with court approval,that a previously unannounced concerted refusal by agroup of unrepresented employees to work overtimeone prompted by dissatisfaction with the employer'sovertime policies was a presumptively protected con-certed activity. The Board and the court [First Na-tional Bank of Omaha, supra] made it clear that thestoppage did not lose its protected status because itwas limited in duration to the overtime hours or wasunaccompanied by any affirmative indication as towhat the employees intended to do in the future if theemployer continued to maintain the existing overtimepolicies.* * ..*This analysis of the Washington Aluminum andOmaha cases demonstrated the existence of a presump-tion that a single concerted refusal to work overtime isa protected strike activity; and that such presumptionshould be deemed rebutted when and only when theevidence demonstrates that the stoppage is part of aplan or pattern of intermittent action which is inconsis-tent with a genuine strike or genuine performance byemployees of the work normally expected of them bythe employer. We find insufficient such evidence in thiscase and therefore find that the presumption has notbeen effectively rebutted. We thus conclude that Re-spondent's disciplinary suspension of the employeeswas conduct violative of Section 8(a)(1) of the Act.Polytech was followed by the Board's decision in UnionElectric Company, 219 NLRB 1081 (1975), involving thesuspension of two linemen for engaging in a work stoppageto protect the suspension of two other linemen who hadrefused temporary upgrading. The Board stated in UnionElectric [at 10821].In this situation, we find the Board's decision inPolytech, Incorporated to be controlling. There, theBoard held that separate concerted refusals to workare presumed to constitute protected strike activity andthat this presumption may be rebutted only when the510 about 15 employees left in the conference room and 20 or30 outside the room.Broten testified that shortly after returning to her workstation Anita Berg, her supervisor, called a number of em-ployees together and told them that she was ashamed ofthem for putting "Mr. Cutter on the spot like this." Brotenstated that Berg complained that employees failed to gothrough "the right channels" and, turning to Broten. "saidif I was ever spokesman for anybody in her departmentagain she would personally see that I am out of there."Broten stated that she did not respond at the time but laterduring the lunch period pointed out to Berg that the menfrom the door line had come over to her department beforeemployees went to see Cutter-a fact that she said Bergacknowledged observing.On Tuesday, July 11, Broten said that she and DebbiePostle were called in and given suspensions by HarrietGleason and Bob Levan fbr their participation in the July 7protest. She said she signed, as requested, a "warning" no-tice which referred to her "conduct on July 7" as well as toprior warnings.' The notice read in part:..On July 7, 1978 you engaged in conduct in com-plete disregard of established procedures and policy byleaving your work area and job when you were sup-posed to be in production work and by encouraging,aiding and urging an unauthorized work stoppage.As a result of past warnings and your conduct onJuly 7, 1978, you are hereby suspended from workwithout pay until August 7, 1978.On August 7, 1978, you are to report to work at yourscheduled shift at 7 AM. Failure to report as scheduledwill be construed as your resignation.We hope the severity of this disciplinary action willteach you to adhere to all rules and regulations andfollow established procedures and policies the same asall others are required to do.Broten testified that she had never participated in a workstoppage before July 7.Debbie Postle, a "cartoner" at the time of the hearing.testified to the same events of July 7 as did Broten. LikeBroten. Postle was a quality control inspector on that dayworking under Harriet Gleason. Postle said that she ob-served employees from several departments at the meetingwith Cutter. She thought that there were 30 or 35 in theconference room and 15 outside it when the meeting began."Everybody talked," she said. She said that she asked if aMr. Anderson, one of Respondent's customers located inMinnesota, knew of "the poor management" of Nichols-Homeshield and inquired if there was "any proof' concern-ing the new evaluation program (which prompted circula-I The end of the first page of the notice entitled "Job Re-Ealuation Pro-gram." which had been posted on the bulletin board readShould you have any questions regarding this. please see your supers l-sor. Personnel. or myselfsi/ BillBill Cutter9 he warning notice (G.C Exh. 4). referred to warnings "for carelesswork" and "for failure to punch your time card" n 1977 and "fIor tardiness"and "for failure to punch your time card" n 1978evidence demonstrates "that the stoppage is part of aplan or pattern of intermittent action which is inconsis-tent with a genuine strike or genuine performance byemployees of the work normally expected of them bythe employer." We find no evidence in this case suffi-cient to rebut this presumption of protected strike ac-tivity. In these circumstances, we conclude that Wel-shans and Henry engaged in protected activity whenthey refused to work, in sympathy over the temporarysuspension of fellow employees who refused the dis-puted upgrade assignments. Accordingly, we concludethat the Respondent's disciplinary suspension of Wel-shans and Henry, for engaging in such activity, vio-lated Section 8(a)(1) of the Act. A fortiori, the Respon-dent violated Section 8(a)(1) of the Act by warningemployees against engaging in similar protected con-certed activity.The evidence shows that on Friday. July 7, 1978. therewas a brief, one-time work stoppage to protest the new jobevaluations announced by Respondent., Under the control-ling cases cited above, the work stoppage was presumed tobe protected activity. Respondent had an adequate oppor-tunity to show that the work stoppage was part of the planof "intermittent action" inconsistent with a genuine strikeor performance by employees of work normally expected ofthem, but it elected not to do so.The testimonies of Tamara Broten, Debra Postle, BettyOlson, and Judith Parker went unrebutted. Broten testifiedthat she went to the cafeteria before starting work on themorning of July 7, 1978. "Everybody was talking about theposting that was on the bulletin board," she said. Shechecked the bulletin board and observed that as a result ofthe "MIMA Job Evaluation Study" (G.C. Exh. 3 her jobas a quality control inspector had been downgraded fromlabor grade 4 to labor grade 3.' She said that employeesreported to work at 7 a.m. as usual, but "there was defi-nitely a difference in the output." "[Elverybody was justdiscussing these changes."Broten noticed that several male employees from the"door line" department, who had gone on break around 9a.m., had gathered near her department around 9:15 a.m.when her group was due for a break. There was a reportthat Division Manager Cutter had talked with members ofthe night shift, and "everybody" then proceeded down thehall to Cutter's office. Broten was "toward the front" andasked Cutter's secretary if the group could see him. Cutteragreed and met with the employees in a conference room.Broten testified that she asked Cutter a question during themeeting concerning the effect of the downgrading on wages.but she said that he responded by telling her that she"wasn't listening." Broten said that Cutter passed around abook which had reportedly been used by "MIMA" in mak-ing the job evaluation for Respondent. Broten stated thatshe left the conference room and returned to work afterabout I hour. She thought at the time that there were onlyI Respondent's employees were not represented by a union at that timeI Broten testified that "close to half' of the jobs were downgraded. DebraPostle thought that about 70 percent of the plant had been downgraded.Broten last worked for Respondent as a "sill base operator " She left Re-spondent's employment on December 13. 1978. the day before the hearingAMSCO511 DECISIONS OF NA'TIONAL LABOR RELATIONS BOARDlion of the hook that the MIMA evaluation group had uti-lized). Pstle said that she returned to work after about Ihour when Cutter asked the employees to do so. She saidthat no strike or "work slowdown" was threatened, andCutter did not threaten to discipline anyone. Postle saidthat she was not aware that a work stoppage at Nichols-Homeshield had ever occurred before.Postle also testified about the brief meeting of employeeslater that morning called by Supervisor Berg at which shesaid that Berg singled out Judy Parker. Dave Houk. andTamara Broten for criticism. At the July II meeting, towhich Levan and Gleason had called her and Broten. shesaid that she told Levan that she had never heard of such along suspension before. She refused to sign for the writtenwarning given her on that day. The warning (G.C. Exh. 5),which also refers to tardiness and absenteeism on earlierdates, read in part:..On July 7, 1978 you left your work area and en-couraged, aided and urged others to engage in an un-authorized work stoppage contrary to established pro-cedures and policies.As a result of your conduct, you are hereby sus-pended from work without pay until July 31. 1978.You are expected to report for work on July 31. 1978in accordance with your regular shift schedule whichstarts at 7 AM. Failure to report for work as scheduledon July 31st will be construed as your resignation.We hope this disciplinary action will make you real-ize that you must comply with all rules and regulationsthe same as all other employees and to follow companyprocedures and policies.Betty Olson, a saw operator for Respondent at the timeof the hearing, gave testimony concerning the events of July7 similar to that given by Broten and Postle. Olson's job.which had included inspection work at that time. had beendowngraded two grades-from grade 3 to grade 1. Olsontestified that "we were all disgusted" over the posting of thenew labor grades that morning, and that a leadman encour-aged employees to go in, as "some from the night grouphas," and talk with Cutter. Olson testified that when shesaw employees lined up to see Cutter she grabbed her purseand joined them.'0She said that she returned to workshortly after 10 a.m. and thereafter met briefly with Super-visor Berg who said that she was "ashamed" of Olson andcertain others who had attended the meeting." On July 12Olson met with Supervisor Lang. who handed her a notice(G.C. Exh. 6). which read:On July 7, 1978 you left your work area and encour-aged, aided and urged others to engage in an unautho-rized work stoppage contrary to established proceduresand policies.As a result of your conduct, you are hereby sus-pended from work without pay until July 24, 1978.I0OIson thought that there were about 50 employees in the conferenceroom when she spoke up and inquired of Cutter "how a cartoner and inspec-tor" could be classified the same as a person who sat at a table doing "latch-ing" work. She said that Cutler's response was: "It's all in the book."1 Olson said that there were two persons in her department who did notgo to the meetingYou are expected to report for work on luly 24. 1978in accordance with your regular shift schedule whichstarts at 7 AM. Failure to report fr work as scheduledon July 24th will be construed as your resignation.We hope this disciplinary action will make you real-ize that you must comply with all rules and regulationsthe same as all other employees and to follow companyprocedures and policies.Olson said that she told Lang that she would not sign forthe notice because, "I don't feel it is right." Olson statedthat this was the only disciplinary warning she had everreceived from Respondent. and that it was the only workstoppage she had ever observed at Respondent's plant.Judith Parker testified that she stayed at her station as a"final operator" but was able to observe that "the guysfrom the door line" took the initiative in holding the meet-ing with Cutter.CON(LI.USIONS -)F LAWBased on the foregoing and the whole record. I make thefollowing conclusions of law:I. Amsco. A Division of Nichols-Homeshield. Inc., is anemployer engaged in commerce within the meaning of Sec-tion 2(2). (6). and (7) of the Act.2. By warning and suspending Tamara Broten. DebraPostle, and Betty Olson because they engaged in protectedconcerted activities, Respondent has interfered with, re-strained, and coerced employees in the exercise of rightsguaranteed in Section 7 of the Act and thereby engaged inunfair labor practices within the meaning of Section 8(a)(l)of the Act.RMimI)YHaving found that Respondent engaged in unfair laborpractices. I shall recommend that it be ordered to cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act. As I have foundthat Respondent unlawfully suspended Tamara Broten.Debra Postle, and Betty Olson. I shall recommend that Re-spondent make these employees whole for any loss of earn-ings they may have suffered as a result of the unlawfulaction against them by payment to them of a sum of moneyequal to what each of them would normally have earned aswages from the dates of suspension to the dates of reem-ployment, less net earnings during such period with back-pay and interest thereon to be computed in the mannerprescribed in F W. Woolworth Company, 90 NLRB 289(1950); Isis Plumbing & Heating Co.. 138 NLRB 716 (1962):and Florida Steel Corporation, 231 NLRB 651 (1977)."Upon the foregoing findings of fact, conclusions of law.the entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:1 It is to be noted that Broten was suspendedt for approximately 3-1/2weeks, Postle for approximately 2-1/2 weeks, and Olson for approximately1-1/2 weeks. The General Counsel has urged that 9-percent interest be paidon the backpay. but the Board has not approved such rate. Accordingly.such request is denied.512 notice, on forms provided by the Regional Director for Re-gion 18, after being duly signed by Respondent's represent-ative. shall be posted by it immediately upon receiptthereof' and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any other mate-rial.(e) Notify the Regional Director for Region 18, in writ-ing. within 20 days from the date of this Order. what stepsRespondent has taken to comply herev ith.the National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional l.abor Relations Board"APPENDIXNot l(1. To EMPI ()YoISPOSrED BY ORI)*R OF illNAIONAI LABOR Rl Alt ONS BARI)An Agency of the United States GovernmentWI Wtlll. NOI interfere with, restrain, or coerce em-ployees by warning. suspending or discriminatingagainst them in any other manner for striking or forengaging in otherwise concerted. protected activities.Wl W11.1. NO]1 in any like or related manner interferewith. restrain, or coerce our employees in the exerciseof rights guaranteed them by Section 7 of the NationalI.abor Relations Act. as amended.WI \wilI make Tamarat Broten. Debra Postle, andBetty Olson whole for any loss of earnings they havesuffered.WI: AsIII. expunge from our records all reference tothe written warnings and suspensions issued to TamaraBroten. D)ebra Postle. and Betty Olson in connectionwith the mneaning with Division Manager William Cut-ter on July 7. 1978. and wtv wil .i notify each of them,in writing, of the expunging of our records.AMsc o. A DIvISI()N ()F NI( IH() s-HoMESIIH I).I' ('.ORDER"The Respondent. Amsco, A Division of Nichols-Home-shield. Inc., Rice Lake, Wisconsin, its officers, agents, suc-cessors, and assigns, shall:1. Cease and desist from:(a) Interfering with, restraining, or coercing employeesby warning, suspending, or in any other manner discrimi-nating against employees for striking or engaging otherwisein concerted protected activity.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Make whole Tamara Broten. Debra Postle. and BettyOlson for any loss of earnings each of them may have suf-fered by reason of the unlawful action against them in themanner set forth in the remedy section in this Decision.(b) Expunge from its records all references to the warn-ings and suspensions issued to Tamara Broten. DebraPostle, and Betty Olson for their "conduct" on July 7. 1978.and notify each of them that the warnings and suspensionsissued to them have been revoked and that all such warn-ings and suspensions in the personnel files and other recordsof Respondent have been expunged."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards.personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(d) Post at its premises at Rice Lake. Wisconsin, copiesof the attached notice marked "Appendix."'' Copies of said11 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided n Sec. 102.48of the Rules and Regulations, e adopted by the Board and become itsfindings. conclusions, and Order, and all objections thereto shall he deemedwaived for all purposes.14 Warnings and suspensions were issued to Broten and Postle on July I .1978. The warning and suspension of Olson occurred on July 12. 1978.J1 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofAMSCO513